 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    MARK HUNT,                                        No. 2:19-CV-0543-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    D. DIAZ, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action. The alleged

18   civil rights violations took place in King County, which is within the boundaries of the Fresno

19   division of the United States District Court for the Eastern District of California. See Local Rule

20   120(b). Pursuant to Local Rule 120(d), a civil action which has not been commenced in the

21   proper division of the court may, on the court’s own motion, be transferred to the proper division.

22   Because the Sacramento division of this court is not the proper division, this action will be

23   transferred to the Fresno division.

24   ///

25   ///

26   ///

27   ///

28   ///
                                                        1
 1                  Accordingly, IT IS HEREBY ORDERED that this action is transferred to the

 2   United States District Court for the Eastern District of California sitting in Fresno.

 3

 4          Dated: April 19, 2019
                                                            ____________________________________
 5                                                          DENNIS M. COTA
 6                                                          UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
